Citation Nr: 1806965	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  13-06 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an effective date earlier than May 28, 2015, for the grant of service connection for depression.

2. Whether the reduction in evaluation of service-connected depression from 70 percent disabling to 50 percent disabling, effective October 1, 2016, was proper.

3. Whether the reduction in evaluation of service-connected left Bell's palsy from 20 percent disabling to 10 percent disabling, effective October 1, 2016, was proper.

4. Entitlement to an increased initial disability rating for service-connected depression, presently rated as 70 percent disabling from May 28, 2015, and as 50 percent disabling from October 1, 2016.

5. Entitlement to an increased disability rating for left Bell's palsy, presently rated as 10 percent disabling from October 1, 2016, and as 20 percent disabling prior.  

6. Entitlement to service connection for tinnitus.

7. Entitlement to service connection for hyposmia.

8. Entitlement to service connection for a thyroid disability.

9. Entitlement to a total disability rating based in individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to November 1991.

This matter comes before the Board of Veterans Appeals on appeal from an August 2012 rating decision, which denied service connection for hyposmia and a thyroid disorder; a June 2015 rating decision which denied service connection for tinnitus; a December 2015 rating decision which granted service connection for depression; and a July 2016 rating decision which reduced the Veteran's disability ratings for depression and left Bell's palsy.  All of the rating decisions on appeal were issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The issues of entitlement to service connection for hyposmia and a thyroid disorder were previously before the Board in May 2015, at which time the Board remanded those issues for further development.  Prior to those issues returning to the Board, the remaining issues on appeal were also certified to the Board in December 2016 and the Veteran and his representative were notified of this fact.  Therefore, all issues on appeal have been merged into the present appeal.

The Board observes that the Veteran's appeal for an increased rating and earlier effective date for the grant of service connected depression, adjudicated in the December 2015 rating decision, were appealed via a June 2016 Notice of Disagreement.  In July 2016, a new rating decision was issued which instituted a proposed reduction of the Veteran's rating for depression.  In August 2016, he filed a new Notice of Disagreement with that decision.  Although the subsequent statement of the case recognized the August 2016 Notice of Disagreement, it did not include the issue of whether the reduction was proper.  Therefore, the Board has included that issue so that it may be remanded, below, for compliance with the holding in Manlicon v. West, 12 Vet. App. 238 (1999).  

The Board also notes that, although the Veteran did not explicitly appeal an April 2016 denial of TDIU, the Court of Appeals for Veterans Claims (Court), has held that a claim for TDIU is part and parcel of any increased rating claim when it is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the issue of the ratings assigned for depression and left Bell's palsy are on appeal, and the Veteran has raised the issue of TDIU during the pendency of those appeals, the Board finds that that issue is part and parcel of this appeal and therefore has been added to the issues listed on appeal, above.

The issues of whether the rating reduction for depression, entitlement to an increased initial rating for depression, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran filed an "intent to file" on May 28, 2015; on September 21, 2015, the Veteran filed an application for service connection of depression, secondary to Bell's palsy.

2. The evidence of record does not refect that the Veteran's left Bell's palsy has actually improved in severity.

3. The Veteran's left Bell's palsy has not resulted in complete paralysis of the cranial nerves.  

4. The Veteran's tinnitus is at least as likely as not related to his service-connected bilateral hearing loss.  

5. The Veteran's hyposmia did not have onset during active service nor is it related to any incident of active service; it was not caused by or aggravated beyond its natural progression by his service-connected Bell's palsy.

6. The Veteran's benign colloid nodule of the thyroid did not have onset during active service nor is it related to any incident of active service; it was not caused by or aggravated beyond its natural progression by his service-connected Bell's palsy.


CONCLUSION OF LAW

1. The criteria for an effective date earlier than May 28, 2015, for the grant of service connection for depression have not been met.  38 U.S.C.A. §§ 5110, 5107  (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2017).

2. The reduction in rating from 20 to 10 percent, effective October 1, 2016, for left Bell's palsy is void ab initio.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.344 (2017).

3. The criteria for a rating in excess of 20 percent for service-connected left Bell's palsy have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124a, Diagnostic Code (DC) 8207 (2017).  

4. The criteria for service connection of tinnitus have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).

5. The criteria for service connection of hyposmia have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310.  

6. The criteria for service connection of a thyroid disability have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of a letters in January and July 2012, and March 2016.  

The Board also takes notice that the Veteran's filed his claims of service connection for depression and tinnitus as fully developed claims (FDC) on VA Form 21-526EZ.  The FDC process is voluntary, and under this framework a claim is submitted in a fully developed status, limiting the need for further development of the claim by the VA.  The notice that accompanies the FDC form informs the veteran what evidence is required to substantiate a claim for service connection, the veteran's and VA's respective duties for obtaining evidence, and information on how VA assigns disability ratings in the event that service connection is established.  The Veteran's signature on the VA Form 21-526EZ's submitted in February 2014 and August 2015 indicates that he has received all essential notice required by the VCAA. 

Regarding the issue of whether the rating reduction for left Bell's palsy was proper, disagreements with a reduction in rating do not constitute an application for benefits, and as such the VCAA is inapplicable.  Instead, rating reductions are governed by a separate set of notice requirements.  38 C.F.R. § 3.105(e) (2017).  As is addressed below, the Board is satisfied that the notice requirements for a rating reduction were met.  Further, to the extent that the Board finds that the reduction was not proper, any failure in the duty to notify would constitute harmless error.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports, various medical and internet articles provided by the Veteran, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

Earlier Effective Date

The Veteran has been assigned an effective date of May 28, 2015, for the grant of service connection for depression, secondary to Bell's palsy.  He disagrees with that effective date.  

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  

A claim is a written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2015).  The intent to apply for benefits is essential to any claim and therefore, absent intent, no claim for entitlement exists.  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  Thus, a claim, either formal or informal, must be in writing in order for it to be considered a "claim" for benefits within the meaning of the law.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  A complete claim is required for all types of claims, and will generally be considered filed as of the date it was received by VA.  38 C.F.R. §3.155(d) (2015).  A claim may be filed by either the Veteran, or his duly appointed representative.   38 C.F.R. §3.155(a-b).  

A claimant may indicate a desire to file a claim for benefits by filing an intent to file a claim to VA.  Upon receipt of the intent to file a claim, VA will furnish the claimant with the appropriate application form prescribed by VA.  If VA receives a complete application form within one year of the receipt of the intent to file a claim, VA will consider the complete claim filed as of the date of the intent to file a claim was received.  38 C.F.R. §3.155(b).  

In this instance, the Board finds that an earlier effective date for the grant of service connection for depression should not be granted.

Here, the Veteran filed a VA form 21-0966 (Intent to File a Claim for Compensation and/or Pension, or Survivors Pension and/or DIC) on May 28, 2015.  On September 24, 2015, the Veteran submitted a VA Form 21-526EZ (Application for Disability Compensation and Related Compensation Benefits) requesting service connection for "depression - secondary to Bell's palsy."  That claim was subsequently granted in the December 2015 rating decision, and an effective date of May 28, 2015, was assigned.  

In reviewing the entire claims file, the Board has not found any written claim pertaining to any psychiatric disability prior to May 28, 2015.  In this instance, the earliest indication of an intent to claim benefits for a psychiatric disability, to include depression, was submitted in May 28, 2015, the date of the Veteran's "intent to file" was submitted.    

In conclusion, because the weight of the evidence is against a finding that the Veteran submitted a claim for a psychiatric disability prior to May 28, 2015, the Board finds that that is the earliest possible effective date for the grant of service connection for depression.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2017).

Rating Reduction

The Veteran asserts that the reduction of his disability rating for left Bell's palsy, from 20 percent to 10 percent, was improper.

Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 C.F.R. § 3.344 (2017). The United States Court has consistently held that when a disability rating is reduced without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

As a matter of background, the Veteran was granted service connection for left Bell's palsy in a February 2014 rating decision, and assigned a 20 percent rating for that disability.  In February 2016, he filed a claim for TDIU.  In connection with that claim, the Veteran was afforded a VA examination in April 2016.  That same month, the RO issued a rating decision which, among other things, proposed a reduction of his disability rating for left Bell's palsy to 10 percent.  That rating decision was accompanied by a letter explaining the proposed reduction and informing the Veteran of his right to request a predetermination hearing.  The Veteran submitted a Notice of Disagreement, including statements by the Veteran and his spouse, but did not request a hearing.  In July 2016, the RO issued a rating decision, which considered all evidence, including the newly submitted statements, and instituted the rating reduction to 10 percent, effective October 1, 2016.

The record reflects that the RO has complied with the due process requirements of 38 C.F.R. § 3.105 (e) (2016) in its reduction of the disability ratings for left Bell's palsy.  The Veteran was given notice of the proposed reduction, informed of his right to appear for a predetermination hearing in connection with the proposed reduction, and afforded 60 days to provide evidence that compensation should be continued at the higher level.  As such, the Board is satisfied that the notice requirements have been met.  

Nonetheless, the Board finds that the rating reduction, instituted in the July 2016 rating decision was improper.  

In addition to the due process requirements discussed above, prior to reducing a Veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2017); see Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).  

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (a) and (b).  These provisions provide that rating agencies will handle cases affected by change of medical findings so as to produce the greatest degree of stability of disability ratings consistent with the laws and VA regulations governing disability compensation and pension.  The provisions of 38 C.F.R. § 3.344 (c) specify that these considerations are required for ratings that have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement in these disabilities will warrant a reduction in rating.  The provisions of 38 C.F.R. § 3.344 (a) and (b) further provide certain procedural protections to a Veteran in regards to reductions of rating ratings.  As noted above, the regulation is applicable if the rating was in effect more than five years; otherwise, 38 C.F.R. § 3.344 (c) is applicable.  As an initial matter, 38 C.F.R. § 3.344 (a) and (b) are not applicable in the present matter as the Veteran's 20 percent rating for his left Bell's palsy was assigned beginning November 2013.  Thus, the 20 percent rating was not in effect for greater than 5 years as of October 1, 2016.

However, even absent the protections of 38 C.F.R. § 3.344, the Board finds that the proper findings for a rating reduction of the Veteran's left Bell's palsy were not made in this case.  Specifically, under Faust, the Board observes that two findings are necessary for any reduction to be proper: (1) an improvement in the disability has actually occurred; and, (2) that improvement reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  

The Veteran's left Bell's palsy is presently rated under Diagnostic Code 8207.  Under the applicable diagnostic criteria, a 10 percent rating is assigned for moderate incomplete paralysis of the cranial nerves.  A 20 percent rating is assigned for severe incomplete paralysis of the cranial nerves.  Finally a 30 percent rating is assigned for complete paralysis of the cranial nerves.  38 C.F.R. § 4.124a, Diagnostic Code (DC) 8207 (2017).

The record includes the Veteran's January 2014 VA examination report.  At that time he was diagnosed with left Bell's palsy affecting the VII cranial nerve.  He had severe intermittent pain of the left mid face; moderate paresthesias and/or dysthesia of the left mid face; severe numbness of the left mid face; mild difficulty swallowing; moderate loss of strength in the lower portion of the face; and decreased sensation in the mid face.  The examiner indicated incomplete, severe paralysis of the left VII cranial nerve.  

Also of record is the Veteran's April 2016 VA examination report.  The Veteran's left Bell's palsy was reported as causing severe constant pain, at time excruciating, in the mid face; severe paresthesias and/or dysthesia in the mid and lower face; severe numbness in the mid and lower face; mild difficulty chewing; mild difficulty speaking; and moderate loss of muscle strength in the upper and lower portions of the face.  Sensation was decreased in the upper face and forehead, as well as the mid face.  The examiner checked the box indicating incomplete, moderate paralysis of the left VII cranial nerve.  

In this instance, with the exception of the check mark from the examiner indicating moderate incomplete paralysis, as opposed to severe incomplete paralysis, the Board finds that the April 2016 VA examination, does not show any actual improvement in the Veteran's disability level.  He experiences the same symptoms as he did in the April 2014 VA examination, in some cases, experiencing those symptoms on a more severe level.  For example, although he no longer had severe intermittent pain of the left mid face, he now experienced severe constant pain, at times excruciating, in the mid face.  Paresthesias and/or dysthesia were now severe, as opposed to moderate, and affected both the mid and lower face as opposed to just the mid face.  Likewise, severe numbness had also spread beyond the mid face to also include the lower face.  Loss of sensation had also spread to areas beyond just the mid face.  

The Board observes that the terms "mild," "moderate" and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).  Essentially, the determination between "moderate" and "severe" incomplete paralysis is a factual finding, and must be based on consideration of all of the reported symptoms, not just the final subjective conclusion of an examiner.  In this case, although the examiner in April 2016 subjectively determined that the symptoms combined to "moderate" incomplete paralysis, the actual reported symptoms of the Veteran's left Bell's palsy are, if anything, more severe in nature than when first evaluated in January 2014.  As such, the Board finds that there was no actual improvement in the severity of his service-connected disability, and as such, the reduction was improper.  Given that there is no finding of actual improvement, the need to address whether any improvement reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work is not applicable.  

In conclusion, the Veteran's 20 percent rating for left Bell's palsy is restored.  

Increased Disability Rating

In addition to his disagreement with the rating reduction for left Bell's palsy, the Veteran also seeks an increased disability rating in excess of 20 percent.  

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's asthma, entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2017).

As is discussed above, the Veteran's left Bell's palsy is rated under Diagnostic Code 8207.  Under the applicable diagnostic criteria, a 10 percent rating is assigned for moderate incomplete paralysis of the cranial nerves.  A 20 percent rating is assigned for severe incomplete paralysis of the cranial nerves.  Finally a 30 percent rating is assigned for complete paralysis of the cranial nerves.  38 C.F.R. § 4.124a, DC 8207.

After carefully reviewing all evidence in the record, the Board finds that the Veteran's left Bell's palsy should not be granted a rating in excess of 20 percent.  

Here, the Board incorporates the evidence cited above.  Specifically, although the Veteran has been shown in both his January 2014 and April 2016 VA examination to experience a combination of moderate and severe symptoms affecting his left VII cranial nerve, at no point has he been found to have complete paralysis of that nerve.  Rather, his symptoms have resulted consistently in severe partial paralysis.  

The Board has also reviewed the Veteran's VA treatment records, which document ongoing treatment for Bell's palsy, which includes steroid medication, but those records merely document ongoing treatment; they do not show that the Veteran's Bell's palsy has ever resulted in complete paralysis of the cranial nerves.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his Bell's palsy is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his Bell's palsy according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's Bell's palsy has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

In sum, the Board find's that the Veteran's left Bell's palsy has been manifested, at most, by severe partial paralysis of the VII cranial nerve; that paralysis has never been found to be complete.  As such, a 20 percent rating is the maximum rating available under the diagnostic code.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017).

Service Connection

The Veteran seeks service connection for tinnitus, which he contends is the result of in-service acoustic trauma; and service connection for hyposmia and a thyroid disability, which he contends are secondary to his service-connected Bell's palsy.  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2017).
  
The Board finds that the Veteran should be granted service connection for tinnitus, but that service connection should be denied for a thyroid disability and hyposmia.  

At the outset, the Board notes that the Veteran has a present diagnosis of tinnitus, as well as hyposmia and benign colloid nodule of the thyroid, status-post partial thyroidectomy.  VA has conceded in-service acoustic trauma.  He is also presently service connected for bilateral hearing loss, Bell's palsy (left and right).  Therefore, the question at hand is one of medical nexus between the present disabilities and an incident of active service, or between the present disabilities and his other service-connected disabilities.  

The Veteran was afforded a VA examination in connection with his initial hearing loss claim in May 2013 (the Board takes note that the issue of service connection for tinnitus was not claimed at that time).  The examiner diagnosed tinnitus and hearing loss.  Although the issue of service connection for tinnitus was not at issue, the examiner stated that because the Veteran's tinnitus reportedly started the year prior, it was less likely than not related to military noise exposure.  The examiner did not address any possible etiological link to his bilateral hearing loss.

In June 2015, the Veteran was afforded a new VA examination in connection with his claim.  The examiner again opined against a direct nexus to in-service acoustic trauma because the Veteran's tinnitus had onset roughly 5 years prior.  That examiner also did not opine regarding a possible nexus to his service-connected hearing loss, although hearing loss secondary to military noise exposure was confirmed.  The examiner's opinion repeated the opinion of the May 2013 examiner, when the question of service connection for tinnitus had not been claimed by the Veteran.  

In this instance, the Board finds the VA examinations to be unpersuasive.  Particularly, the Board observes that once VA undertakes to provide an examination, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App 303, 311 (2007).  Neither medical opinion of record provides an explanation for the opinion with sufficient detail for the Board to rely upon; neither does it address the possibility of a nexus between his tinnitus and admittedly service-connected hearing loss.  That VA failed to provide an examination which is adequate is not the fault of the Veteran, and therefore, the Board finds those opinions to be less than persuasive as they do not address all issues on appeal.  

For his part, the Veteran has submitted a statement in his Notice of Disagreement in which he asserts a connection between his present tinnitus and his in-service acoustic trauma.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that acoustic trauma may lead to tinnitus is commonly known and, therefore, the Veteran's testimony that noise exposure in service resulted in his current hearing loss has some tendency to make a nexus more likely than it would be without such an assertion.   Although the Board takes note that the Veteran is not a medical professional and therefore not competent to provide a medical opinion on issues of the nature and cause of his disability.  Id.  As such, the Veteran's statement is no more persuasive than the opinions rendered by the VA examiners.  

Here, the Board notes that medical treatises indicate that the cause of tinnitus can usually be determined by finding the cause of a co-existing hearing loss.  See, e.g., HARRISON'S PRINCIPLES OF INTERNAL MEDICINE 182 (16th ed. 2005).  Further, tinnitus may occur as the symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  See THE MERCK MANUAL § 7, 
Ch. 82 (18th ed. 2006); see also VA Training Letter 10-02 (Mar. 18, 2010) (stating, among other things, that sensorineural hearing loss is the most common cause of tinnitus). 

Under the particular circumstances presented here, given that the Veteran has reported tinnitus with roughly the same date of onset as his hearing loss, and given the available medical literature, the Board is persuaded that the Veteran's tinnitus can as likely as not be attributed to either the same etiology as his service-connected hearing loss, particularly, his exposure to noise during active service.  In the alternative, the Board finds that the Veteran's tinnitus is at least as likely directly related to his service-connected hearing loss, as medical treatise evidence suggests.  Thus, resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Concerning the Veteran's claim of service connection for hyposmia and benign colloid nodule of the thyroid, the Board observes that the Veteran's service treatment records do not show a diagnosis of either disability during active service.  The Board notes that the Veteran's separation examination is not available, although his service treatment records do not report any history of either disability.  Further, for his part, the Veteran has not contended that either disability had onset during active service.  Rather, he contends that his disabilities are secondary to his service-connected Bell's palsy, which did have onset during service and is documented in his service treatment records.  As such, the question which must be addressed is whether the Veteran's disabilities were caused or aggravated beyond natural progression by his service-connected Bell's palsy.

The Veteran was afforded a VA examination of his thyroid condition in June 2012.  The examiner reviewed the Veteran's VA treatment records and took note of this history of Bell's palsy, as well as a left hemithyroidectomy, conducted in august 2010, which was diagnosed as a multi-nodular goiter.  A November 2011 note confirmed a diagnosis of benign colloid goiter.  The examiner stated that the Veteran's thyroid nodules/follicular cancer were not related to his Bell's palsy.  Specifically, he stated that the two were separate etiologies.  The examiner noted the endocrinology findings in supporting this opinion.  

In August 2012, he was afforded an examination in connection with his hyposmia claim.  The examiner diagnosed partial hyposmia, with onset in 2011, per the Veteran's reported history.  The Veteran reported having difficulty smelling following his thyroid surgery.  The examiner reviewed the complete medical record, taking note of the Veteran's history of Bell's palsy and thyroid condition.  The examiner then stated that the claimed disability was less likely than not the result of his Bell's palsy.  Particularly, medical literature failed to indicate any relationship between Bell's palsy and lost sense of smell.  The Veteran's Bell's palsy did not have any associated intra-cranial pathology suspected at the time of his initial attack in service, or in his subsequent treatment records.  

For his part, in June 2012, the Veteran submitted an internet article listing Bell's palsy as a possible cause of smell or taste disturbance.  He also submitted a statement from a co-worker reporting that the Veteran complained of an inability to smell following his thyroidectomy.

In May 2015, the Board issued a remand so that new examinations and opinions could be rendered which considered the complete medical record, and also offer aggravation opinions.  

In August 2015, the Veteran was afforded a thyroid examination.  The examiner confirmed the diagnosis of benign colloid nodule of the thyroid, status-post partial thyroidectomy.  The examiner reviewed the entire medical record, to include his complete medical history, and opined that the Veteran's thyroid disability was less likely than not caused by his Bell's palsy.  The examiner cited to a careful review of current medical literature indicating no etiological relationship between Bell's palsy and thyroid pathology.  The examiner also stated that the thyroid disability was less likely than not aggravated by his service-connected Bell's palsy because Bell's palsy remains a disorder of the nervous system, which thyroid disorder is a pathology of endocrine cyst.  Both pathologies are not related in any fashion.  Literature review did not indicate any causative or aggravating factors between Bell's palsy and a thyroid disorder.  

In November 2015, an examination was rendered regarding the Veteran's hyposmia.  The examiner opined that the claimed disorder was less likely caused by his Bell's palsy because the onset of hyposmia coincided with his thyroidectomy.  A careful review of current medical literature indicates that there is no etiological relationship between hyposmia/thyroid pathology and Bell's palsy.  Particularly, Bell's palsy affects the VII cranial nerve while sense of smell is associated with the I cranial nerve, which has an entirely different nerve pathway.  Likewise, the examiner opined against aggravation of his hyposmia by his Bell's palsy because the review of the current literature did not support such an interaction, and the sense of smell was controlled by the I cranial nerve, the olfactory nerve, as opposed to the VII nerve.

The Veteran's VA treatment records confirm treatment for a thyroid disability/hyposmia, but do not provide any medical evidence or opinions linking those disabilities to his service-connected Bell's palsy.  

In this instance, the Board finds the August and November 2015 VA examinations and opinions to be particularly persuasive.  Those opinions were rendered by VA specialists in consideration of the Veteran's complete medical history and cited to known medical principles and medical treatise evidence.  The Board also notes that the 2012 VA examinations were rendered in consideration of the available medical literature and principles, making them tend to favor a denial of service connection in both cases.

The Board finds the internet article about the loss of sense smell provided by the Veteran to also be less persuasive than the VA examiner's opinions.  Although that web document implied that Bell's palsy may be associated with loss of olfactory sensation, it did not provide a reasoned explanation of how that conclusion was reached.  It merely listed it among a possible group of issues affecting the senses of smell and taste.  On the contrary, the VA examiner's opinions were based upon consideration of the facts specific to this case- particularly the Veteran's complete medical history, and rendered in consideration of all available medical treatise evidence and literature, as well as known medical principles.  As such, while the article provided by the Veteran does provide some evidence in support of his claim of service connection for hyposmia, it is not sufficient to rebut the conclusions of the various VA examiners.  

The Board does take note of the Veteran's statements regarding a nexus between his hyposmia and thyroid condition and his service-connected Bell's palsy, but does not find his opinions to be sufficient to overcome the opinions of the VA examiners.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability, etiology of dysfunctions and disorders is a medical determination and generally must be established by medical findings and opinion.  See Jandreau, 492 F.3d at 1376-77; see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  In the present case, the Veteran is a lay person without appropriate medical expertise, and thus, is not competent to make an etiological conclusion regarding the cause of his hyposmia or benign colloid thyroid nodules, especially in light of the VA examiners' conclusions to the contrary.  See id.  

In sum, because the evidence of record does not support a finding that the Veteran's hyposmia or thyroid disorder had onset during active service, are otherwise related to any incident of active service, or are not caused by or aggravated beyond natural progression by his service-connected Bell's palsy, the claims of service connection must be denied.  The preponderance of the evidence is simply against the claims.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

An effective date earlier than May 28, 2015, for the grant of service connection for depression is denied.  

The reduction in rating for left Bell's palsy was not proper; restoration of the 20 percent rating is granted.

A rating in excess of 20 percent for left Bell's palsy is denied.

Service connection for tinnitus is granted.  

Service connection for hyposmia is denied.

Service connection for a thyroid disorder is denied.


REMAND

The Court has held that the filing of a Notice of Disagreement initiates the appeal process, and that the failure of the RO to issue a Statement of the Case is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238, 239-41 (1999).  

The Veteran was granted service connection for depression in a December 2015 rating decision, and assigned a rating of 70 percent.  In April 2016, the RO issues a new rating decision which, among other things, proposed a reduction of the Veteran's rating from 70 percent to 50 percent.  In June 2016, the Veteran filed Notice of Disagreement, requesting an evaluation of his assigned rating and effective date for the award of service connection.  The RO interpreted that Notice of disagreement to apply to the December 2015 rating decision.  In July 2016, the RO issued a new rating decision which instituted the proposed rating reduction for depression, as well as a rating reduction for service-connected left Bell's palsy.  In August 2016, the Veteran filed a new Notice of Disagreement, which included both the Bell's palsy and depression reductions.  Although the November 2016 statement of the case took notice of the August 2016 Notice of Disagreement, it did not adjudicate the issue of whether the reduction was proper.  Thus, the Board finds that a remand is necessary for the AOJ to issue a Statement of the Case.  Id.  

Furthermore, as the outcome of the rating reduction appeal for depression may have a direct bearing on the outcome of the increased rating claim for depression, as well as the claim for TDIU, the Board must stay those issues as inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Inform the Veteran of his right to submit any additional evidence in support of his claims remaining on appeal.

2. Furnish a statement of the case to the Veteran and his representative addressing the issue of whether the reduction of his rating for service-connected depression was proper.  The Veteran and his representative must be advised of the time limit in which he may file a substantive appeal.  Then, only if the appeal is timely perfected, should that issue be returned to the Board for further appellate consideration, if otherwise in order.

3. After undertaking nay further development deemed warranted, readjudicate the remaining claims on appeal in light of all evidence of record.  If either claim remaining on appeal should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matters to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


